DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 83-120 are pending as amended 12/30/19, and are considered herein.

Specification
	The specification is objected to.
	The first paragraph fails to provide the present status of the parent non-provisional Application.

Drawings
	For the record, the drawings of 10/9/19, are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 83-120 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,479,975. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 83: Claim 1 of the patent teaches the same steps of activating and transducing T cells comprising a CAR expressing vector, in the presence of a PI3Ki, and Claim 8 teaches the extracellular domain may comprise an extracellular region comprising BCMA antigen.  In addition, Claim 1 also states the reduced differentiation.
Claim 84: Claim 2 teaches PBMCs as the source of the T cells.
Claim 85: Claim 3 teaches the same activation with an anti-CD2 antibody/finding fragment.
Claim 86: Claim 4 teaches the anti-CD28/B7-1/B7-2/CD-28-binding fragments thereof.
Claim 87: Claim 5 teaches the retroviral vector.
Claim 88: Claim 6 teaches lentiviral vector.
Claim 89: Claim 9 teaches the same extracellular domain antibody/fragment that binds BCMA.
 	Claim 90: Claim 10 teaches the same TM from CD8alpha or CD28.
	Claim 91: Claim 11 teaches the same costimulatory domain Markush.
	Claim 92: Claim 12 teaches the hinge region.
	Claim 93: Claim 13 teaches the same Markush of hinge regions.
	Claim 94: Claim 14 teaches the signal peptide.
	Claim 95: Claim 15 teaches the same signal Markush.
	Claim 96: Claim 16 teaches the same Markush of inhibitors.
	Claim 97: Claim 19 teaches ZSTK474.
	Claim 98: Claim 20 teaches the same increased marker Markush.
	Claim 99: Claim 21 teaches decreased CD57 or KLRG1.
	Claim 100: in addition to the argument to Claim 83, the claims teach a signal (Claim 94), an extracellular binding domain for BCMA (Claim 8), a hinge (Claim 12), a transmembrane domain (Claim 8), a costimulatory domain (Claim 8) and a primary signal domain (Claim 8, citing member (d)).
	Claim 101: Claim 84 teaches the PBMC source of T cells.
Claim 102: Claim 3 teaches the same activation with an anti-CD2 antibody/finding fragment.
Claim 103: Claim 4 teaches the anti-CD28/B7-1/B7-2/CD-28-binding fragments thereof.
	Claim 104: Claim 9 teaches the same extracellular domain antibody/fragment that binds BCMA.
Claim 105: Claim 10 teaches the same TM from CD8alpha or CD28.
Claim 106: Claim 11 teaches the same Markush of costimulatory domains.
Claim 107: Claim 13 teaches the same Markush of hinge regions.
Claim 108: Claim 15 teaches IgG1 heavy chain or CD8alpha signal peptide.
Claim 109: Claim 16 teaches the same Markush of PI3K inhibitors.
Claim 110: Claim 19 teaches ZSTK474.
Claim 111: in addition to Claims 1 and 8, Claim 15 teaches CD8alpha signal, Claims 8 and 9 teach the antibody fragment for BCMA, Claim 13 teaches the CD8alpha hinge; Claim 10 teaches the CD8alpha TM domain, Claims 8 and 11 teach the CD137 costimulatory domain, and Claim 8 teaches the same primary signaling domain.
Claim 112: Claim 2 teaches PBMC source for T cells.
Claim 113: Claim 3 teaches the same activation with anti-CD3 antibody/binding fragment.
Claim 114: Claim 4 teaches the stimulation with the same antibody/fragments.
Claim 115: Claim 16 contains the same Markush of PI3K inhibitors.
Claim 116: Claim 19 teaches ZSTK474.
Claim 117: In addition to Claims 1 and 8, Claim 15 teaches CD8alpha signal, Claims 8 and 9 teach the antibody/fragment that binds BCMA, Claim 13 teaches the CD8alpha hinge, Claim 10 teaches the TM of CD8alpha, Claim 11 teaches the CD137 costimulatory domain, and Claim 9 teaches the same primary signal domain.
Claim 118: Claim 2 teaches PBMC for sourcing T cells.
Claim 119: Claim 3 teaches anti-CD3 antibody/fragment for activation.
Claim 120: Claim 4 teaches the same stimulation with the same antibodies/binding fragment Markush.
Thus, in light of the patent, it would have been obvious to make the invention.  The Artisan would do so, and expect success, as the components are claimed.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/            Primary Examiner, Art Unit 1633